PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Cristache, Lucian
Application No. 16/999,691
Filed: 8 September 2020
For: System for physical-virtual environment fusion

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION PURSUANT TO 37 C.F.R. 1.182 FOR LATER FILING DATE” filed March 8, 2021 in response to the Notice to File Missing Parts mailed August 31, 2020.

After the application was filed and a filing date accorded, the Office of Data Management mailed the “Notice to File Missing Parts”1 stating that the application had been accorded a filing date of August 21, 2020 but that Figure(s) 1A-30 as described in the specification appeared to have been omitted from the application.

In response, a petition was filed September 8, 2020 with twenty-eight (28) sheets of drawings representing Figure(s) 1-30. Petitioner requested the filing date be changed to the date of receipt of the previously omitted items.

An applicant desiring to submit the omitted drawings in a nonprovisional application and accept the date of such submission as the application filing date must file any omitted drawing(s) and a petition under 37 CFR 1.182 (with the petition fee under 37 CFR 1.17(h)) requesting the later filing date within two months of the date of the "Notice of Omitted Items" (37 CFR 1.181(f)).  

The brief description of the drawings in the specification submitted on filing identified the drawings as 1, 2A-2B, 3-4, 5A-5C, 6A-6C, 7, 8A-8C, 9, 10A-10B, 11-18, 19A-19C, 20-23, 24A-24D, 24, 26A-26A, 27-30. However, the drawings submitted with the instant petition were not as described in the specification as the drawings are labeled , 2A-2B, 3-4, 5A-5C, 6A-6C, 7, 8A-8C, 9, 10A-10B, 11-18, 19A-19C, 20-23, 24A-24D, 24, 26A-26B, 27-30. In view thereof, the petition was dismissed in a decision mailed February 26, 2021 without prejudice to reconsideration because the drawing figures did not match the brief description.


Petitioner was advised that before a petition for later filing date could be granted, a substitute specification, including a statement that the substitute specification contains no new matter, to correct the inconsistencies between the figures on the drawing sheets and the figures described in the specification, would need to be filed.
Comes now petitioner with the instant renewed petition, substitute specification and statement of no new matter.

Accordingly, the petition is GRANTED and in accordance with applicant’s request, the application will be processed and examined with a filing date of September 8, 2020, the date of receipt of the omitted drawings, using the papers filed on August 21, 2020, the drawings previously omitted but submitted on September 8, 2020 and the substitute specification and statement of no new matter submitted with the instant renewed petition.

This matter is being referred to the Office of Patent Application Processing for further pre-examination processing, and for a correction of the filing date to September 8, 2020.

Telephone inquiries related to this matter should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET







    
        
            
    

    
        1The mailing of a "Notice to File Missing Parts" permits the applicant to either: (1) petition for the date of deposit, contending that the above-noted omitted item(s) was in fact deposited in the U.S. Patent and Trademark Office (USPTO), with evidence of such deposit; or (2) petition for later filing date, by supplying the omitted item(s) and accept the date that such omitted item(s) was filed in the USPTO as the filing date of the above-identified application; or (3) accept the application as deposited by filing an appropriate amendment